Title: James Madison to Robley Dunglison, 26 July 1834
From: Madison, James
To: Dunglison, Robley


                        
                            
                                Dr Sir
                            
                            
                                
                                    
                                
                                July 26 —34
                            
                        
                        
                            
                        I have delayed reporting the state of my health or rather of my malady, continually hoping that a few days
                            wd. permit me to say, that I had been entirely freed from my eruptive complaint. But I am still obliged to state that
                            altho’ the surface of my body & limbs are with trifling exceptions here & there, become clean &
                            smooth, the continuance of the itching seems to give notice that there is a remnant of the cause lurking within. The
                            lotion you recommendd has had the most effect in restoring the surface to a natural State
                        I thank you Sir for the Gazette you kindly inclosed to me. The letter published in it, tho’ doubtless written
                             the best intentions & feelings, has as you may have inferred, not seized the exact meaning of some of my
                            observations. It rarely happens otherwise, in the case of casual & hasty conversations. Be assured allways of the
                             regards & good wishes of Mrs M & myself.
                        
                            
                                
                            
                        
                    